United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                        August 30, 2012

                                               Before

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 11‐3142
 
SALADIN ABDEL JAWAD,
                                 Petitioner,            Petition for Review of a Final Order of
                                                        the Board of Immigration Appeals
       v.                                               No.  A076 785 120.

ERIC H. HOLDER, JR., Attorney General
of the United States,
                           Respondent.




                                           O R D E R



       On consideration of the Petition for  Rehearing filed by the Petitioner on August 24,
2012, all members of the original panel have voted to deny the petition.

        In his petition for rehearing, Jawad asserts that the proper period for evaluating the
question of good moral character is the 10 years preceding the adjudication of an application
for cancellation of removal, not the 10 years immediately preceding the service of the charging
documents, as page 7, line 3 of the opinion in this case says. Jawad is correct. The error in the
opinion is, however, harmless. Jawadʹs marriage fraud continued through his testimony before
the Immigration Judge and the adjudication of the request for cancellation of removal, and so
in his case it does not matter which period is used. In addition, Jawad did not raise this point
No. 11-3142                                                                              Page 2

in his petition for review, and so that was not an issue before the panel. 

       We therefore order that the carryover sentence from the bottom of page 6 to the top of
page 7 be stricken, and that it be replaced with the following one: 

       Similarly, Jawadʹs request for cancellation of removal under § 249A(b) required
       the IJ to determine whether Jawad ʺhas been a person of good moral characterʺ
       during the 10 years immediately preceding the adjudication of his application
       for cancellation of removal.  

       With that change, the petition for rehearing is DENIED.